UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6624



RANDY F. COLLINS,

                                               Plaintiff - Appellant,

          versus

HARRY ALLSBROOK; MR. HARDY; CARLTON JONES,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-96-255)


Submitted:   January 9, 1997               Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Randy F. Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy F. Collins, a North Carolina inmate, appeals the dis-

trict court's order denying relief on his 42 U.S.C. § 1983 (1994)

complaint under 28 U.S.C. § 1915(d) (1994), amended by Prison
Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996).

We have reviewed the record and the district court's opinion and

find that this appeal is frivolous. Accordingly, we dismiss the

appeal on the reasoning of the district court. Collins v. Alls-

brook, No. CA-96-255 (E.D.N.C. Apr. 8, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2